Per Curiam. Appellant, Christopher Ray Stone, asks this court to issue a writ of certiorari directing the court reporter for the Faulkner County Circuit Court, Debbie Whillock, to complete the transcript in this case. Appellant filed a partial record on January 18, 1994, and states the transcript was due in this court on that date. Appellant states that the court reporter has been unable to prepare the record because of numerous trials and appeals, and asks for an additional thirty days for the reporter to complete the transcript to be due February 20, 1994. Appellant has twice previously been granted extensions of time to file the transcript in this appeal of a judgment of conviction for first degree murder and sentence of life imprisonment entered June 20, 1993. Originally, the transcript was due to be filed on or about October 20, 1993; that deadline was extended until December 31, 1993, and again until January 18, 1994. Since appellant filed this request for writ of certiorari, the reporter completed the transcript, although after the January 18, 1994, deadline. Therefore, we will treat this petition for certiorari as a motion for rule on the clerk.  We grant the motion for rule on the clerk and direct the clerk to accept the transcript. The clerk is also directed to forward a copy of this per curiam to the Board of Certified Court Reporter Examiners for any action it may deem necessary under its rules.